Case 19-21166-CMB         Doc 80   Filed 01/30/20 Entered 01/30/20 17:30:38            Desc Main
                                   Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                        )
                                                 )
            Penny S. McCague,                    )      Case No. 19-21166-CMB
                  Debtor                         )
                                                 )      Chapter 13
            Steidl & Steinberg, P.C.,            )
                    Movant                       )      Related to Document Nos. 78 & 79
                                                 )
            Penny S. McCague and                 )
            Ronda J. Winnecour, Chapter 13       )
            Trustee,                             )
                   Respondents                   )

    MOTION FOR EXPEDITED HEARING REGARDING MOTION TO WITHDRAW AS
     DEBTOR’S COUNSEL AND MOTION TO CANCEL HEARING SCHEDULED FOR
                            MARCH 11, 2020

            AND NOW, comes the movant, Steidl and Steinberg, P.C., by and through its

   attorney, Lauren M. Lamb, Esquire, and respectfully represents as follows:

            1. Movant filed a Motion to Withdraw as Debtor’s Counsel on January 28, 2020

               at docket number 78.

            2. As per Local Rules, Movant self-scheduled a response deadline of February

               14, 2020 and a hearing date and time of March 11, 2020 at 10:00am at docket

               number 79.

            3. Debtor has the following hearings scheduled prior to or at the same time as the

               hearing on the Motion to Withdraw as Debtor’s Counsel:

                       a. Fourth continued hearing regarding Debtor’s Objection to Claim 2

                           of U.S. Bank National Association scheduled for February 19,

                           2020 at 11:00am

                       b. Third continued hearing regarding Debtor’s Objection to Claim 3

                           of LSF9 master Participation Trust scheduled for March 11, 2020

                           at 10:00am
Case 19-21166-CMB       Doc 80   Filed 01/30/20 Entered 01/30/20 17:30:38                Desc Main
                                 Document     Page 2 of 2


                      c. Second contested confirmation hearing regarding Debtor’s Chapter

                         13 Plan Dated April 30, 2019 scheduled for March 11, 2020 at

                         10:00am

             4. Movant does not feel that it can effectively represent Debtor at these

                 hearings due to the circumstances that led to the filing of the Motion to

                 Withdraw as Debtor’s Counsel.

             5. If an expedited hearing is not granted, Debtor may be harmed by the

                 inability to retain replacement counsel or represent herself at these

                 hearings.

             6. The need for an expedited hearing has not been caused by any lack of due

                 diligence on the part of the attorney or the attorney’s client, but has been

                 brought about solely by circumstances beyond their control.

          WHEREFORE, the movant, Steidl & Steinberg, P.C. respectfully requests this

   Honorable Court cancel the hearing scheduled for March 11, 2020 at 10:00am regarding

   Movant’s Motion to Withdraw as Debtor’s Counsel and schedule an expedited hearing

   prior to February 19, 2020 at 11:00am.



                                        Respectfully Submitted,


   January 30, 2020                             /s/Lauren M. Lamb___________
   DATE                                         Lauren M. Lamb, Esquire
                                                Attorney for the Debtor
                                                STEIDL AND STEINBERG
                                                707 Grant Street
                                                Pittsburgh, PA 15219
                                                (412) 391-8000
                                                PA I. D. No. 209201
                                                llamb@steidl-steinberg.com
